People v Ezell (2016 NY Slip Op 06787)





People v Ezell


2016 NY Slip Op 06787


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Friedman, J.P., Andrias, Saxe, Feinman, Kahn, JJ.


1943 2035/10

[*1]The People of the State of New York, Respondent,
vChristopher Ezell, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Vang of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered March 28, 2014, convicting defendant, after a nonjury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
The court's determination that defendant failed to establish the affirmative defense of extreme emotional disturbance by a preponderance of the evidence was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court's evaluation of conflicting expert testimony concerning defendant's mental state.
Under the circumstances of the case, defendant's rights under People v Rosario (9 NY2d 286 [1961], cert denied 368 US 866 [1961]) did not require the prosecutor to turn over to the defense, in their entirety, direct examination outlines regarding two witnesses, which were prepared, at least in part, during the prosecutor's interviews of those two witnesses. The court's remedy — reviewing the material in camera, identifying the questions that might have incorporated aspects of the witnesses' interview answers, ordering disclosure of those portions of the outline, and according the defense the opportunity to recall those witnesses — was adequate. To the extent that any of the questions in the outline that were not disclosed may have contained traces of information obtained during the witness interviews, defendant has failed to show that he was prejudiced in any manner by the omission (see People v Martinez, 22 NY3d 551, 567-568 [2014]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2016
CLERK